            Case 2:20-cv-01769-AC Document 8 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD W. RIDENS, SR.,                           No. 2:20-cv-01769 AC
12                        Plaintiff,
13             v.                                       ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                          Defendant.
16

17

18            Plaintiff filed this Social Security case on September 2, 2020. ECF No. 1. On September

19   9, 2020, plaintiff was informed that after service of the complaint, this action would be stayed

20   pursuant to General Order Number 615, and there would be no scheduling order or deadlines in

21   effect pending further order of the court. ECF No. 3. Consent/Decline forms were also issued,

22   with a due date of December 14, 2020. ECF No. 5. The Commissioner has submitted the

23   consent/decline form (ECF No. 7), but plaintiff has not.

24            The court recognizes that the issuance of the stay and the requirement of service deadlines

25   and submitting Consent/Decline forms may appear contradictory. Nonetheless, in order to

26   efficiently move social security cases forward as stays are lifted, these deadlines must be met.

27   ////

28   ////
                                                        1
         Case 2:20-cv-01769-AC Document 8 Filed 12/16/20 Page 2 of 2


 1         Accordingly, plaintiff is ORDERED to submit his Consent/Decline forms no later than
 2   December 29, 2020. The case remains otherwise stayed.
 3         IT IS SO ORDERED.
 4   DATED: December 15, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
